The opinion of the court was delivered by
Rowell, J.
The only ground of relief alleged in the bill is, that the orator was misled and misinformed as to the time when the last installment became due under the judgment, but it is hot alleged how nor by whom he was thus misled and misinformed. The answer denies the equity of the bill. The orator must stand on the case made by the bill, and cannot rely for relief on any matter not therein stated, though shown by the master’s report. The master has not found that the orator was either misled or misinformed in the premises. He says that he- may have understood in some'way that the last installment was due on May 1st instead of April 1st, but if he did, it was the result of carelessness. Such a finding affords no ground for equitable relief.
Decree affirmed and cause remanded.